 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
SEVERANCE AND RELEASE AGREEMENT
 
THIS SEVERANCE AND RELEASE AGREEMENT (the “Agreement”) is made this 20th day of
June 2008 by and between Joseph T. Crowley (the “Employee”), Willow Financial
Bancorp, Inc., a Pennsylvania corporation (the “Company”) and Willow Financial
Bank, a federally chartered savings bank and wholly-owned subsidiary of the
Company (the “Bank”).  The Company and the Bank are sometimes collectively
referred to herein as the Employers.
 
W I T N E S S E T H:
 
WHEREAS, the Employee currently serves as the Senior Vice President and
Corporate Secretary of the Employers;
 
WHEREAS, the Employee currently is a party to an Amended and Restated Employment
Agreement with the Company and the Bank, dated as of October 23, 2007, as
amended by Amendment No. 1 thereto, dated as of May 6, 2008 (collectively, the
“Employment Agreement”), setting forth the terms and conditions of his
employment; and
 
WHEREAS, the Employers and Employee have had discussions with respect to the
termination of the Employee=s employment and the payments the Employers would
agree to make pursuant to such termination;
 
NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and intending to be legally bound, the parties agree as follows:
 
 
1.
Termination of Employment and Employment Agreement.  Effective as of June 30,
2008, the Employee shall no longer be an officer or employee of the Employers
and shall be deemed to have resigned as an officer and employee of the
Employers. The Employment Agreement, by mutual agreement of the parties hereto,
shall be terminated and be of no further force and effect as of June 30, 2008
(the “Date of Termination”) and the Executive shall be entitled to the rights
and payments set forth herein in lieu of any rights and payments under the
Employment Agreement or under any severance plan of the Employers.

 

 
1. 
Payments and Benefits to the Employee




 
(a)      The Employers agree to pay a gross lump sum amount of $55,497.75 to the
Employee within five business days following the later of (i)  the Date of
Termination or (ii) the expiration of the seven day revocation period set forth
in Section 8(e) below, which amount represents three months of base salary.  The
gross amount shall be reduced by applicable withholding taxes.  Through the Date
of Termination and for a period of three months thereafter, the Employee will
continue to participate in the Bank=s group health and dental insurance plans on
the same terms and cost to the Employee as currently being provided.

 

--------------------------------------------------------------------------------


(b)       The Employers shall have no obligation to make contributions for
service subsequent to the Date of Termination with respect to their 401(k) Plan
or their Employee Stock Ownership Plan or any other retirement or profit sharing
plan on behalf of the Employee, and the Employee shall have no right to
participate in such plans for service after the Date of Termination.  All of the
Employee=s accrued and vested benefits held under the Employers’ Employee Stock
Ownership Plan, 401(k) Plan, or other retirement or benefit plans as of the Date
of Termination shall be available for distribution, which shall be made in the
ordinary course of business in accordance with such plan terms and past practice
of the Employers.
 
(c)         The value of the Employee’s accrued and unpaid vacation and other
leave time as of the Date of Termination shall be paid to the Employee not later
than the date of the payment set forth in Section 2(a) above.
 
(d)         The Employee shall not be entitled to a cash bonus for service in
2008 under any Employer bonus plan.
 
(e)         The Employers agree not to object to any application for
unemployment benefits, which may be made by the Employee after the Date of
Termination.
 
 
3.
Post-Termination Services.  Following the Date of Termination and ending on the
twelve-month anniversary of the Date of Termination, the Employee shall make
himself available to the Employers and their subsidiaries (including any
successor) in connection with the business of the Employers and their
subsidiaries as may be reasonably requested from time to time by the Employers
in order to provide advice and counsel to the Employers with respect to matters
within the Employee’s employment duties prior to the Date of Termination.  The
Employee shall use his reasonable best efforts to provide the services hereunder
in person, telephonically, electronically or by correspondence as reasonably
determined by the Employers.  The Employee shall not receive any additional
compensation for these services.

 
4.  
Stock Option Plans.  It is acknowledged that no additional arrangements are
being provided by the Employers to the Employee under any of the Company’s stock
option plans, including the stock option plans previously implemented by Chester
Valley Bancorp, Inc. (the “Option Plans”), and that awards previously made by
the Employers to the Employee which have not as yet vested under the Option
Plans shall not accelerate and are intended to terminate in accordance with the
terms of the Option Plans.

 
5.  
Recognition and Retention Plans.  It is acknowledged that no additional
arrangements are being provided by the Employers to the Employee under any of
the Company’s recognition and retention plans (the “RRPs”) and that awards
previously made by the Employers to the Employee which have not as yet vested or
been earned under the RRPs shall not accelerate or be deemed earned and are
intended to be forfeited in accordance with the terms of the RRPs as of the date
hereof.

2

--------------------------------------------------------------------------------


6.  
Solicitation of Customers; Use of Customer Lists, etc.  The Employee
acknowledges that, except as required by law or in his own good faith use in any
proceeding, he has no right personally to use or disclose to any person, firm or
corporation, information concerning any customer list, business secrets or
confidential financial information of the Employers that he knew was intended by
the Employers to be confidential and that he did not have reason to believe had
been made public (collectively, “Confidential Information”).  Accordingly, the
Employee covenants and agrees that he shall not use or permit the use of any
Confidential Information, and shall not divulge any Confidential Information to
any person, firm or corporation, except as may be required by applicable law
arising out of his employment with or participation in the affairs of the
Employers.  Further, the Employee agrees that he will not solicit any current
customer of the Employers for a period of twelve (12) months from the Date of
Termination for the purpose or intent to provide or sell to such customers any
banking, financial or business services or products on behalf of any person,
company or entity other than the Employers without the express written consent
of the Employers.

 
7.  
Confidentiality; Non-Disparagement.

 
(a)         Unless the Employee obtains the prior written consent of the
Employers, the Employee shall at all times keep confidential and shall refrain
from using for the benefit of himself, or any person or entity other than the
Employers or their subsidiaries or affiliates, any material document or
information obtained from the Employers or their subsidiaries, affiliates or
predecessors, in the course of his employment with any of them concerning their
properties, operations or business (unless such document or information is
readily ascertainable from public or published information or trade sources or
has otherwise been made available to the public through no fault of his own)
until the same ceases to be material (or becomes so ascertainable or available);
provided, however, that nothing in this Section 7(a) shall prevent the Employee,
with or without the Employers’ consent, from participating in or disclosing
documents or information in connection with any judicial or administrative
investigation, inquiry or proceeding or the Company's public reporting
requirements to the extent that such participation or disclosure is required
under applicable law.  No disclosure of the contents of this Agreement shall be
made by either party to this Agreement without the prior written consent of the
other party; provided that such disclosure (including disclosures contained in
Company press releases and regulatory filings) may be made as required in
accordance with federal securities and banking laws and regulations.
 
(b)         The Employee agrees not to make, either directly or indirectly, or
cause to be made, either directly or indirectly, by any other person or entity,
any statement or comment, whether oral, written, electronic or otherwise, or to
take any other action which disparages or criticizes the Employers,  their
present or former directors, officers, employees, management, practices or
services, or which disrupts or impairs or could disrupt or impair the operations
of the Employers, where such statements, comments or actions are based upon the
Employee=s employment by the Employers, either as a director, officer or
employee, or knowledge gained as a result of such employment.
3

--------------------------------------------------------------------------------


(c)         Each of the Employers and the Employee covenants and agrees that
upon any adjudication that such party has violated the terms of this Section 7,
the party asserting such a violation shall be entitled to seek and be awarded
damages together with such party=s costs, reasonable attorneys= fees and
expenses in connection with enforcing the terms hereof.
 
8.  
Release of the Employers and Related Parties.

 
(a)         In consideration of the payments and benefits to be provided to the
Employee pursuant to this Agreement, the sufficiency of which is acknowledged
hereby, the Employee, with the intention of binding himself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company and its subsidiaries and affiliates, including the
Bank (the “Company Affiliated Group”), their present and former officers,
directors, executives, agents, attorneys and employees, and the successors,
predecessors and assigns of each of the foregoing (collectively, the “Company
Released Parties”), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys’ fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which the Employee, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
the Employee’s service to any member of the Company Affiliated Group (or the
predecessors thereof) in any capacity, or the termination of such service in any
such capacity, (ii) for severance or vacation benefits, unpaid wages, salary or
incentive payments, (iii) for breach of contract, wrongful discharge, impairment
of economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, all laws concerning unlawful and
unfair labor and employment practices) and (v) for employment discrimination
under any applicable federal, state or local statute, provision, order or
regulation, and including, without limitation, any claim under Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair
Labor Standards Act, the Americans with Disabilities Act (“ADA”), the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Age
Discrimination in Employment Act (“ADEA”) and any similar or analogous state
statute, excepting only:
 
(A)         the rights of the Employee (i) relating to any vested stock options
held by the Employee under the Option Plans (collectively, the “Equity
Arrangements”) and (ii) as a stockholder of the Company;
4

--------------------------------------------------------------------------------


(B)        the right of the Employee to receive COBRA continuation coverage in
accordance with applicable law;
 
(C)        rights to indemnification the Employee may have under (i) applicable
corporate law, (ii) the articles of incorporation, charter or bylaws of any
Company Released Party, (iii) any other agreement between the Employee and a
Company Released Party, or (iv) as an insured under any director’s and officer’s
liability insurance policy now or previously in force; and
 
(D)        claims for benefits under any health, disability, retirement, life
insurance or other similar “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group (the “Company Benefit
Plans”).
 
(b)              The Employee acknowledges and agrees that the release of claims
set forth in this Section 8 is not to be construed in any way as an admission of
any liability whatsoever by any Company Released Party, with any such liability
being expressly denied.
 
(c)              The release of claims set forth in this Section 8 applies to
any relief no matter how called, including, without limitation, wages, back pay,
front pay, compensatory damages, liquidated damages, punitive damages, damages
for pain or suffering, costs, and attorney’s fees and expenses.
 
(d)              The Employee specifically acknowledges that his acceptance of
the terms of the release of claims set forth in this Section 8 is, among other
things, a specific waiver of his rights, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind.
 
(e)               The Employee shall have a period of 21 days to consider
whether to execute this Agreement. To the extent the Employee has executed this
Agreement within less than twenty-one (21) days after its delivery to him, the
Employee hereby acknowledges that his decision to execute this Agreement prior
to the expiration of such twenty-one (21) day period was entirely voluntary.  If
the Employee accepts the terms hereof and executes this Agreement, he may
thereafter, for a period of 7 days following (and not including) the date of
execution, revoke this Agreement. If no such revocation occurs, this Agreement
shall become irrevocable in its entirety, and binding and enforceable against
the Employee, on the day next following the day on which the foregoing seven-day
period has elapsed. Any revocation of this Agreement shall be deemed for all
purposes a revocation of this Agreement in its entirety.
 
(f)               The Employee acknowledges and agrees that he has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.
5

--------------------------------------------------------------------------------


(g)               In addition to any other remedy available to the Employers
hereunder, in the event that, as a result of a challenge brought by an Employee
Released Party (as defined below), the release of claims set forth in Section 8
becomes null and void or is otherwise determined not to be enforceable, then the
Employers’ obligation to make any additional payments or to provide any
additional benefits this Agreement shall immediately cease to be of any force
and effect, and the Employee shall promptly return to the Employers any payments
or benefits (including those set forth in Section 2(a) hereof) the provision of
which by the Employers was conditioned on the enforceability of this Agreement.
 
(h)               The Employee acknowledges that (i) he is executing this
Agreement voluntarily and without any duress or undue influence by any of the
parties hereto, (ii) he has been advised to consult with an attorney of his
choice and has been given an opportunity to do so, and (iii) he has carefully
read this Agreement and the releases contained herein and understands its
contents and consequences.
 
   9.      Release of Claims by the Employers.
 
(a)            The Employers, with the intention of binding themselves and their
subsidiaries, affiliates, predecessors and successors and their directors and
officers (collectively, the “Releasing Entities”), do hereby release, remise,
acquit and forever discharge the Employee and his heirs, estate, executors,
administrators and assigns (collectively, the “Employee Released Parties”), of
and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Employers and their subsidiaries, affiliates, predecessors and successors,
individually or as a member of a class, now have, own or hold, or have at any
time heretofore had, owned or held, against any Employee Released Party,
excepting only:
 
(A)           rights of the Releasing Entities under this Agreement, the
Employment Agreement, the Equity Arrangements and the Company Benefit Plans;
 
(B)           rights of the Releasing Entities arising by reason of the Employee
having (i) committed a crime or an act or omission to act which constitutes
fraud, willful misconduct or gross negligence; or (ii) made any representation
or warranty to the Employers which is materially false or misleading; and
 
(C)           rights of the Releasing Entities pursuant to any mortgage or loan
agreement between any Releasing Entity and the Employee or in connection with
any indebtedness or overdraft owed by the Employee to any Releasing Entity.
 
(b)              The Releasing Entities acknowledge and agree that the release
of claims set forth in this Section 9 is not to be construed in any way as an
admission of any liability whatsoever by any Employee Released Party, with any
such liability being expressly denied.
6

--------------------------------------------------------------------------------


(c)              The release of claims set forth in this Section 9 applies to
any relief no matter how called, including, without limitation, compensatory
damages, liquidated damages, punitive damages, damages for pain or suffering,
costs, and attorney’s fees and expenses.
 
(d)              Nothing herein shall be deemed, nor does anything contained
herein purport, to be a waiver of any right or claim or cause of action which by
law the Employers are not permitted to waive.
 
(e)              The Employers acknowledge and agree that they have not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Employee Released Party
with any governmental agency, court or tribunal.
 
      10.
Representation.  The Employers and the Employee represent that they have
reviewed this Agreement, and that each of them is fully aware of the content of
this Agreement and of its legal effect, and acknowledge that this is a legally
valid and binding obligation of the parties.

 
      11.
Withholding.  The Employers may make such provisions as they deem appropriate
for the withholding pursuant to federal or state income tax laws of such amounts
as the Employers determine they are required to withhold in connection with the
payments to be made pursuant to this Agreement.

 
      12.  
Amendment and Waiver.  The terms of this Agreement may not be modified other
than in writing signed by the parties.  No term or condition of this Agreement
shall be deemed to have been waived, nor shall there be any estoppel against
enforcement of any provision of this Agreement, except by written instrument of
the party charged with such waiver or estoppel.  No such written waiver shall be
deemed a continuing waiver unless specifically stated therein, and each such
waiver shall operate only as to the specific term or condition for the future or
as to any act other than that specifically waived.

 
      13.
Notices.  All notices, demands, consents or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been given
when: (i) personally delivered, or (ii) sent postage prepaid by registered or
certified mail, return receipt requested, such receipt showing delivery to have
been made, or (iii) sent overnight by prepaid receipt courier addressed as
follows:

 
If to the Employee:
Joseph T. Crowley
At his last address on file with
the Employers

7

--------------------------------------------------------------------------------


If to the Employers:
Willow Financial Bank
170 South Warner Road
Wayne, Pennsylvania 19087
Attention:  Donna M. Coughey
President and Chief Executive Officer

 
 
14.
Entire Agreement.  This Agreement incorporates the entire understanding among
the parties relating to the subject matter hereof, recites the sole
consideration for the promises exchanged and supersedes any prior agreements
between the Employers and the Employee with respect to the subject matter
hereof, including but not limited to the Employment Agreement.  In reaching this
Agreement, no party has relied upon any representation or promise except those
set forth herein.

 
15.  
Invalid Provisions: If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid or unenforceable provision or by its
deletion from this Agreement.

 
16.  
Bind and Inure.  This Agreement shall be binding upon and inure to the benefit
of the Employee and the Employers and their respective heirs and/or successors
and permitted assigns.

 
17.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, except to the extent that
applicable federal law preempts the laws of Commonwealth of Pennsylvania.

8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by their duly authorized representatives and the Employee has executed
this Agreement, all as of the day and year first written above.
 
 
  WITNESSES:
 

 

 
WILLOW FINANCIAL BANCORP, INC.
                 
/s/ Sharon E. Lemon             
By:
/s/ Donna M. Coughey
   
Donna M. Coughey
   
President and Chief Executive Officer

 
 

 
WILLOW FINANCIAL BANK
                 
/s/ Sharon E. Lemon             
By:
/s/ Donna M. Coughey
   
Donna M. Coughey
   
President and Chief Executive Officer

 
 

 
EMPLOYEE
                 
/s/ Sharon E. Lemon             
By:
/s/ Joseph T. Crowley
   
Joseph T. Crowley
   
 

 
9

--------------------------------------------------------------------------------

